DETAILED ACTION
Response to Amendment
	Applicant’s amendments to claims 96 and 114 in the response filed March 7, 2022, which include the amendments filed February 14, 2022, are acknowledged by the Examiner. 
Claims 96-115 are under consideration.
Terminal Disclaimer
Applicant’s Terminal Disclaimer filed February 11, 2022, is acknowledge by the Examiner.
Response to Arguments
	Applicant’s arguments filed February 14, 2022, were responded to during the interview held March 3, 2022. 
	Applicant's arguments filed March 7, 2022, have been fully considered and are responded to below:
In response to “The Nonstatutory Double Patenting Claim Rejections Are Overcome”:
Applicant’s Terminal Disclaimer has overcome the current double patenting rejection, it is therefore withdrawn. 
In response to “The Claim Rejections Under 35 U.S.C § 103 Are Overcome”:
With respect to claim 96 and 114, Applicant argues that Reddy et al/Kanno does not meet each limitation of the amended claims. As necessitated by the amendments, a new grounds of rejection has been made. Reddy remains the primary reference in the current rejections as it continues to share structural and functional characteristics with the intent application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 96-100, 107, 109-113 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al (US 2006/0231104) in view of Kanno (US 2009/0007921) and in view of Ritchie et al (US 6533718).
With respect to claim 96,  Reddy et al discloses A method of using a protective sheath within a vaginal canal of a female user (Fig 1, [0040], protective sheath is condom 26 which is inserted into vaginal 14 canal), comprising: obtaining said protective sheath (Fig 1, protective sheath is condom 26) comprising: a flexible tubular body (Fig 1, tubular body 30) having a body medial portion disposed between a body closed end portion and a body open end portion (Annotated Fig 2C, closed end, open end, and a medial portion in between); an annular flange extending radially outward from said body open end portion (Annotated Fig 2C, annular flange), said annular flange terminating in a annular flange edge (Fig 5A, flange edge 28); and a first protrusion outwardly extending from an annular flange outer surface of said annular flange (Fig 5B, first protrusion 70 extending outwardly towards the body closed end); inserting said body closed end portion into said vaginal canal toward a cervix of said female user prior to coitus ([0050], [0053], insertion of sheath 26 into vaginal canal before coitus); overlaying a portion of a vulva of said female user with said annular flange edge (Fig 1, flange edge overlays the vulva as protrusion overlays the clitoris of the vulva); and engaging a clitoris of said female user with said first protrusion (Fig 1, [0064], flange edge overlays the vulva as protrusion overlays and engages the clitoris of the vulva).  
Reddy et al is silent on annular flange terminating in a generally elliptical annular flange edge; said first protrusion formed from the surface of said annular flange.
Kanno teaches an analogous condom having an elliptical open end ([0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the flange edge of Reddy et al to be elliptical as taught by Kanno as it is taught to be an effective shape that aids in maintaining the device is place (Kanno [0012]).
Reddy et al/Kanno discloses the device as discussed above.
Reddy et al/Kano is silent on said first protrusion formed from the surface of said annular flange.
Ritchie et al teaches an analogous flange 22 for sexual stimulation (col 3 ln 45-55) having an analogous protrusion 26 (Fig 3A) said first protrusion formed from the surface of said annular flange (col 3 ln 45-55, col 3 ln 60-65, protrusion 26 from the surface 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protrusion of Reddy et al/Kanno to be formed from the surface of the flange as taught by Ritchie in order to be more easily manufactured as it would be less steps and time for protrusion formation (Ritchie et al col 2 ln 30-35)

    PNG
    media_image1.png
    451
    897
    media_image1.png
    Greyscale

Annotated Fig 2C, Reddy et al
With respect to claim 97, Reddy et al/Kanno/Ritchie et al discloses The method of claim 96, further comprising actuating said body medial portion from a collapsed condition (Reddy et al [0043], Fig 2B, collapse condition where convolutions are compressed), in which said body medial portion disposes within said body closed end portion (Reddy et al Fig 2B, portion of medial portion is folded into the region interpreted to be the closed end portion), toward a deployed condition (Reddy et al [0043], Fig 2C, deployed condition).  
With respect to claim 98, Reddy et al/Kanno/Ritchie et al discloses The method of claim 96, further comprising engaging said portion of said vulva with said annular flange edge (Reddy et al Fig 1, [0064], flange edge engages the clitoris of the vulva).  
With respect to claim 99, Reddy et al/Kanno/Ritchie et al discloses The method of claim 96, further comprising stimulating said portion of said vulva with said annular flange edge (Reddy et al [0064], protrusion of flange edge for clitoral stimulation).  
With respect to claim 100, Reddy et al/Kanno/Ritchie et al discloses The method of claim 96, further comprising stimulating said clitoris with said first protrusion (Reddy et al [0064], protrusion of flange edge for clitoral stimulation).  
With respect to claim 107, Reddy et al/Kanno/Ritchie et al discloses The method of claim 96, further comprising retaining said body medial portion within said vaginal canal via a retention element coupled to said body medial portion (Reddy et al [0048], cushion 44 is a retention element, indirectly coupled to body medial portion).  
With respect to claim 109, Reddy et al/Kanno/Ritchie et al discloses The method of claim 96, further comprising precluding said annular flange edge from ingressing into said vaginal canal (Reddy et al [0058], condom structure prevents ingression into the vagina).  
With respect to claim 110, Reddy et al/Kanno/Ritchie et al discloses The method of claim 96, further comprising preventing conception during coitus (Reddy et al [0003], preventing exchange of body fluids including semen which causes conception).  
With respect to claim 111, Reddy et al/Kanno/Ritchie et al discloses The method of claim 96, further comprising preventing disease transmission during coitus (Reddy et al [0003], preventing disease transmission). 
With respect to claim 112, Reddy et al/Kanno/Ritchie et al discloses The method of claim 96, said body closed end portion having a perimeter which is greater than a perimeter of said body medial portion (Reddy et al Fig 2A, body open portion with a greater perimeter than the closed portion).  
With respect to claim 113, Reddy et al/Kanno/Ritchie et al discloses  The method of claim 96, said body closed end portion having a perimeter which is lesser than a perimeter of said body medial portion (Reddy et al [0042], Fig 2A, closed end portion comes to a vertex, this vertex has a lesser perimeter than any circumference of the medial portion).  

Claim 101-106 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al/Kanno/Ritchie et al as applied to claim 107 above, and further in view of Jarzynski (US 9028395)(priority to 2012).
With respect to claim 101, Reddy et al/Kanno/Ritchie et al discloses The method of claim 96.
While Reddy et al discloses that there may be any number of stimulators present on the flange and on the condom (Reddy et al [0064]), Reddy et al/Kanno/Ritchie et al is silent on further comprising engaging a right labial portion of said vulva with a second protrusion outwardly extending from said annular flange outer surface.  
Jarzynski teaches an analogous flange with outer vaginal stimulations elements 230 further comprising engaging a right labial portion of said vulva with a second protrusion outwardly extending from said annular flange outer surface (Fig 3A, col 4 ln 20-25, col 1 ln 50-55, protrusions 230 covering flange 120, all of which contact the non-cavity region, including the clitoris, the right and left labia, and the perineum).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flange of Reddy et al/Kanno/Ritchie et al to be covered in protrusions as taught by Jarzynski in order to both stimulate the inner and outer regions of the vagina (Jarzynski col 1 ln 50-55).
With respect to claim 102, Reddy et al/Kanno/Ritchie et al/Jarzynski discloses The method of claim 101, further comprising stimulating said right labial portion of said vulva with said second protrusion (Jarzynski Fig 3A, col 4 ln 20-25, col 1 ln 50-55, protrusions 230 covering flange 120, all of which contact the non-cavity region, including the clitoris, the right and left labia, and the perineum).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flange of Reddy et al/Kanno/Ritchie et al to be covered in protrusions as taught by Jarzynski in order to both stimulate the inner and outer regions of the vagina (Jarzynski col 1 ln 50-55).
With respect to claim 103, Reddy et al/Kanno/Ritchie et al discloses The method of claim 96.
While Reddy et al discloses that there may be any number of stimulators present on the flange and on the condom (Reddy et al [0064]), Reddy et al/Kanno/Ritchie et al is silent on further comprising engaging a left labial portion of said vulva with a third protrusion outwardly extending from said annular flange outer surface.  
Jarzynski teaches an analogous flange with outer vaginal stimulations elements 230 further comprising engaging a left labial portion of said vulva with a third protrusion outwardly extending from said annular flange outer surface (Fig 3A, col 4 ln 20-25, col 1 ln 50-55, protrusions 230 covering flange 120, all of which contact the non-cavity region, including the clitoris, the right and left labia, and the perineum).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flange of Reddy et al/Kanno/Ritchie et al to be covered in protrusions as taught by Jarzynski in order to both stimulate the inner and outer regions of the vagina (Jarzynski col 1 ln 50-55).
With respect to claim 104, Reddy et al/Kanno/Ritchie et al/Jarzynski discloses The method of claim 103, further comprising stimulating said left labial portion of said vulva with said third protrusion Jarzynski Fig 3A, col 4 ln 20-25, col 1 ln 50-55, protrusions 230 covering flange 120, all of which contact the non-cavity region, including the clitoris, the right and left labia, and the perineum).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flange of Reddy et al/Kanno/Ritchie et al to be covered in protrusions as taught by Jarzynski in order to both stimulate the inner and outer regions of the vagina (Jarzynski col 1 ln 50-55).
With respect to claim 105, Reddy et al/Kanno/Ritchie et al discloses The method of claim 96.
While Reddy et al discloses that there may be any number of stimulators present on the flange and on the condom (Reddy et al [0064]), Reddy et al/Kanno/Ritchie et al is silent on further comprising engaging a portion of a perineum of said female user with a fourth protrusion outwardly extending from said annular flange outer surface.  
Jarzynski teaches an analogous flange with outer vaginal stimulations elements 230 further comprising engaging a portion of a perineum of said female user with a fourth protrusion outwardly extending from said annular flange outer surface (Fig 3A, col 4 ln 20-25, col 1 ln 50-55, protrusions 230 covering flange 120, all of which contact the non-cavity region, including the clitoris, the right and left labia, and the perineum).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flange of Reddy et al/Kanno/Ritchie et al to be covered in protrusions as taught by Jarzynski in order to both stimulate the inner and outer regions of the vagina (Jarzynski col 1 ln 50-55).
With respect to claim 106, Reddy et al/Kanno/Ritchie et al/Jarzynski discloses The method of claim 105, further comprising stimulating said portion of said perineum with said fourth protrusion Jarzynski Fig 3A, col 4 ln 20-25, col 1 ln 50-55, protrusions 230 covering flange 120, all of which contact the non-cavity region, including the clitoris, the right and left labia, and the perineum).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flange of Reddy et al/Kanno/Ritchie et al to be covered in protrusions as taught by Jarzynski in order to both stimulate the inner and outer regions of the vagina (Jarzynski col 1 ln 50-55).  

Claim 108 is rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al/Kanno/Ritchie et al as applied to claim 107 above, and further in view of Kassman (US 6569083).
With respect to claim 108, Reddy et al/Kanno/Ritchie et al discloses The method of claim 107.
Reddy et al/Kanno/Ritchie et al is silent on said retention element configured as a circumferential protrusion which outwardly extends from a body medial portion outer surface of said body medial portion.
Kassman teaches an analogous condom with an analogous retention element 106 wherein said retention element 106 configured as a circumferential protrusion which outwardly extends from a body medial portion outer surface of said body medial portion (Fig 12, col 19 ln 60-65, circumferential microtubule on exterior 78).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retention element of Reddy et al/Kanno/Ritchie et al to be the circumferential rings as taught by Kassman in order to have a retention system that maintains the device in place but also allows for a convenient withdrawal (Kassman col 19 ln 55-60).

Claims 114-115 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al in view of Kanno and in view of Resnic (US 8667968).
With respect to claim 114,  Reddy et al discloses A method of using a protective sheath within a vaginal canal of a female user (Fig 1, [0040], protective sheath is condom 26 which is inserted into vaginal 14 canal), comprising: obtaining said protective sheath (Fig 1, protective sheath is condom 26) comprising: a flexible tubular body (Fig 1, tubular body 30) having a body medial portion disposed between a body closed end portion and a body open end portion (Annotated Fig 2C, closed end, open end, and a medial portion in between); and an annular flange extending radially outward from said body open end portion (Annotated Fig 2C, annular flange), said annular flange terminating in a flange edge (Fig 5A, flange edge 28); inserting said body closed end portion into said vaginal canal toward a cervix of said female user prior to coitus ([0050], [0053], insertion of sheath 26 into vaginal canal before coitus); actuating said body medial portion from a collapsed condition ([0043], Fig 2B, collapse condition where convolutions are compressed), in which said body medial portion disposes within… said body closed end portion (Fig 2B, portion of medial portion is folded into the region interpreted to be the closed end portion), toward a deployed condition ([0043], Fig 2C, deployed condition); and overlaying a portion of a vulva of said female user with said annular flange edge (Fig 1, [0064], flange edge overlays the vulva as protrusion overlays and engages the clitoris of the vulva).  
Reddy et al is silent on annular flange terminating in a generally elliptical annular flange edge, in which said body medial portion disposes within the body of said body closed end portion.
Kanno teaches an analogous condom having an elliptical open end ([0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the flange edge of Reddy et al to be elliptical as taught by Kanno as it is taught to be an effective shape that aids in maintaining the device is place (Kanno [0012]).
Reddy et al/Kanno discloses the device as discussed above.
Reddy et al/Kano is silent on in which said body medial portion disposes within the body of said body closed end portion.
	Resnic teaches an analogous condom having a closed end portion 210, middle portion 212/214 and open portion 220 (Fig 5a) in which said body medial portion disposes within the body of said body closed end portion (Fig 5b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the folding of the device of Reddy et al/Kanno to have the folding as taught by Resnic in order to prevent bunching at the point of insertion (Resnic col 7 ln 45-50).
With respect to claim 115, Reddy et al/Kanno/Resnic discloses The method of claim 114, further comprising engaging a clitoris of said female user with a first protrusion outwardly extending from an annular flange outer surface of said annular flange (Reddy et al Fig 5B, [0043], first protrusion 70 extending outwardly towards the body closed end, engages and stimulates the clitoris).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/Examiner, Art Unit 3786